Exhibit 10.13
3COM CORPORATION
FORM OF FIRST AMENDMENT TO MANAGEMENT RETENTION
AGREEMENT
     This AMENDMENT is made and entered into pursuant to the MANAGEMENT
RETENTION AGREEMENT of [                              ] (the “Agreement”) by and
between 3Com Corporation (the “Company”) and [                    ]
(“Executive”).
     WHEREAS, the Company desires to amend the Agreement to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).
     NOW, THEREFORE, it is hereby agreed that the Agreement is amended in the
following respects, effective as of January 1, 2009, or such earlier date as
required to comply with Code Section 409A and guidance issued thereunder.

  1.   Paragraph (a) of Section 3 is replaced with the following:

  “3.   Change of Control Severance Benefits.

     (a) Involuntary Termination other than for Cause, death or Disability or
Voluntary Termination for Good Reason Within Three (3) Months Prior to or Within
Twelve (12) Months Following a Change of Control. The Executive shall be
entitled to receive the severance benefits provided below if, within three (3)
months prior to or within twelve (12) months following a Change of Control (as
defined herein), the Executive’s employment is terminated (i) involuntarily by
the Company other than for Cause, death or Disability (as such capitalized terms
are defined herein) or (ii) by the Executive pursuant to a Voluntary Termination
for Good Reason (as defined herein). The Executive’s receipt of the severance
benefits provided below shall be conditioned upon the Executive’s execution of
and compliance with an agreement (the “Release Agreement”) which shall include,
without limitation, (i) a release of claims against the Company, its affiliates
and representatives; (ii) a non-solicitation provision prohibiting the
Executive’s solicitation of any Company employee, business opportunity, client,
customer, account, distributor or vendor for a period of one (1) year following
the Executive’s Termination Date; and (iii) a non-competition provision
prohibiting the Executive from directly or indirectly engaging in, participating
in, or having a material ownership interest in, a business in competition with
the Company for a period of one (1) year following the Executive’s Termination
Date; and (iv) a non-disparagement provision. The form and language of the
Release Agreement shall be determined by the Company in its sole discretion.
     If the Release Agreement has not been executed and/or the revocation period
stated in the Release Agreement has not expired by the sixtieth (60th) day
following the Termination Date, severance benefits shall be forfeited. The
Release Agreement shall be furnished to the Executive in sufficient time to
enable the Executive to comply with the preceding sentence, taking into account
the period of time that the Executive must be given to consider the terms of the

 



--------------------------------------------------------------------------------



 



Release Agreement under any applicable law. Provided that the Executive has
executed a valid Release Agreement and the applicable revocation period has
expired by the sixtieth (60th) day following the Termination Date, Executive
will be entitled to receive the following:
     (i) Severance Payments. One hundred percent (100%) of the Executive’s
Annual Compensation, subject to all applicable taxes and withholdings, with
payment commencing within sixty-five (65) days after the Executive’s Termination
Date in substantially equal installments corresponding to the Company’s normal
payroll practices and continuing for a period of twelve (12) months, provided
that the Executive continues to comply with all terms and conditions of the
Release Agreement during the twelve (12) month period. Each payment shall be
considered a separate payment and not part of a series of installments for
purposes of the short-term deferral rules under Treasury Regulation Section
1.409A-1(b)(4)(i) and the exemption for involuntary terminations under
separation pay plans under Treasury Regulation Section 1.409A-1(b)(9)(iii). As a
result, the following payments are exempt from the requirements of Code
Section 409A:
     (a) payments that are made by the fifteenth (15th) day of the third month
of the calendar year following the year of the Executive’s Termination Date, and
     (b) any additional payments that are made on or before the last day of the
second (2nd) calendar year following the year of the Executive’s Termination
Date and that do not exceed the lesser of two (2) times: (A) the Executive’s
annualized compensation based upon the annual rate of pay for services provided
to the Company for the Executive’s taxable year that precedes the taxable year
in which the Termination Date occurs (adjusted for any increase during that year
that was expected to continue indefinitely if the Executive’s employment had not
terminated); or (B) the limit under Code Section 401(a)(17) then in effect.
     Notwithstanding the preceding provisions, to the extent that the payments
to be made during the first six (6) month period following the Executive’s
Termination Date exceed the amounts exempt from Code Section 409A under this
paragraph, such payments shall be paid in a single lump sum on the first (1st)
day following the six (6) month anniversary of the Executive’s Termination Date;
and
     (ii) Pro-Rated Bonus Payment. A pro-rated amount of the Executive’s earned
incentive bonus for the bonus period in which the Termination Date occurs, to be
calculated by multiplying the earned bonus amount (based on the Company’s actual
attainment of applicable performance metrics) by a fraction,

2



--------------------------------------------------------------------------------



 



the numerator of which shall be the number of calendar days from the beginning
of the applicable bonus period to the Termination Date and the denominator of
which shall be the number of calendar days within the applicable bonus period;
provided, however, that if a qualifying termination of employment occurs and the
Termination Date is within three (3) months prior to a Change of Control, the
numerator shall be the number of calendar days from the beginning of the
applicable bonus period to the effective date of the Change of Control. The
pro-rated bonus referenced herein shall be paid within sixty-five (65) days of
the Termination Date (the payment of which is intended to be exempt from
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code)
pursuant to the short-term deferral rules of Treasury
Regulation 1.409A-1(b)(4)).
          (iii) Health, Dental & Vision Benefits. Continuation of coverage under
the Company’s health, dental, and vision insurance plans (“Health Care Plans”)
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”)
at the same level of coverage as was provided to and elected by the Executive as
of the Termination Date. If the Executive timely and properly elects to continue
coverage under the Company’s Health Care Plans in accordance with COBRA, the
Company shall continue to pay the Company-paid portion of the premiums for the
Executive’s elected coverage under the Health Care Plans until the earlier of:
(i) two (2) years from the Termination Date, or (ii) the date upon which the
Executive becomes eligible for coverage under another employer’s group health,
dental, or vision insurance plan(s). The Executive will remain obligated to pay
the unsubsidized portion of the applicable premium(s) in order to continue
Company-sponsored coverage. The Company-paid portion of any premium(s) is
subject to change at the Company’s discretion; provided, however, that the
Company-paid portion of the Executive’s premium shall not be changed to be
proportionately less than the Company-paid portion of the then-current
employees. To be eligible for continuation of coverage under the Health Care
Plans, an employee must be actively enrolled in the applicable Health Care
Plan(s) as of the Termination Date. For purposes of Title X of COBRA, the date
of the “qualifying event” for the Executive and his/her covered dependents shall
be the Termination Date, and each month of Company-sponsored coverage
continuation provided hereunder shall offset a month of coverage continuation
otherwise due under COBRA. Upon the expiration of the two (2) year period, the
Executive will be required to pay 102% of the premium to continue
Company-sponsored coverage. Any continuation of Company-sponsored coverage shall
be governed by COBRA and the terms and conditions of the applicable plan
documents. To the extent that the period during which the continued provision of
medical and dental benefits falls within the applicable COBRA continuation
period, such continued provision of medical and dental benefits is exempt from
Code Section 409A under Treasury Regulation Section 1.409A-1(b)(9)(v)(B). To the
extent that the period during which the continued provision of medical and
dental benefits extends beyond the applicable COBRA continuation period, the
following shall apply: (a) the premiums for continued medical and dental
coverage shall be paid on a monthly basis; (b) any amounts paid to or on behalf
of the Executive as reimbursement for medical and/or dental expenses shall be
paid

3



--------------------------------------------------------------------------------



 



on or before the last day of the year following the year in which such expense
was incurred; (c) any amounts paid to or on behalf of the Executive as
reimbursement for medical and/or dental expenses during one year will not affect
the Executive’s eligibility for amounts paid to or on behalf of the Executive as
reimbursement for medical and/or dental expenses during any other year; and
(d) the right to continued coverage beyond the applicable COBRA continuation
period is not subject to liquidation or exchange for another benefit. This
paragraph shall be administered and interpreted consistent with Treasury
Regulation Section 1.409A-3(i)(1)(iv).
          (iv) Life Insurance. Conversion of the Executive’s basic term life
insurance in effect immediately prior to the Termination Date to continue
coverage until the earlier of (i) two (2) years from the Termination Date, or
(ii) the date upon which the Executive becomes eligible for coverage under
another employer’s life insurance plan.
          (v) Equity Compensation Accelerated Vesting. One hundred percent
(100%) of the unvested portion of any stock option, restricted stock or other
Company equity compensation issued by the Company to the Executive shall
automatically be accelerated in full so as to become completely vested;
provided, however, that if a qualifying termination occurs and the Termination
Date is within three (3) months prior to a Change of Control, such acceleration
shall become effective upon the effective date of the Change of Control, with
transfer of shares, payment of cash, or removal of restrictions on shares,
whichever applicable, occurring as soon as practicable, but in no event later
than the sixtieth (60th) day following the Executive’s Termination Date or
Change of Control, whichever is later. Notwithstanding the foregoing, if the
Executive is a “specified employee” (within the meaning of Treasury
Regulation Section 1.409A-1(i) and as applied according to procedures of the
Company) and the award is subject to Code Section 409A, transfer of shares shall
occur on the first market day following the six (6) month anniversary of the
Executive’s termination of employment; and
          (vi) Extension of Stock Option and Stock Appreciation Right
Post-Termination Exercisability. The post-termination exercise period of any
outstanding Company stock options and stock appreciation rights held by the
Executive shall be extended to the lesser of (A) one hundred and sixty-five
(165) calendar days from the Executive’s Termination Date, or (B) the original
term of the award.”

  2.   Add a new sentence at the end of Section 4(b) to read as follows:        
“In no event shall payment be made later than the end of the year following the
year in which Executive remits the related taxes.”

4



--------------------------------------------------------------------------------



 



  3.   Section 5 is revised in its entirety to read as follows:

     “5. Internal Revenue Code Section 409A. Notwithstanding anything to the
contrary in this Agreement, if Executive is a “specified employee” within the
meaning of Section 409A and as applied according to procedures of the Company at
the time of Executive’s termination of employment (other than due to death),
then the severance benefits payable to Executive under this Agreement, if any,
and any other severance payments or separation benefits payments that may be
considered deferred compensation under Section 409A (together, the “Deferred
Compensation Separation Benefits”) otherwise due to Executive on or within the
six (6) month period following Executive’s termination of employment will accrue
during such six (6) month period and will become payable in a lump sum payment
(less applicable withholding taxes) on the date six (6) months and one (1) day
following the date of Executive’s termination of employment. All subsequent
payments, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if Executive dies following his or her termination of employment but
prior to the six (6) month anniversary of his or her date of termination, then
any payments delayed in accordance with this paragraph will be payable in a lump
sum (less applicable withholding taxes) to Executive’s estate as soon as
administratively practicable after the date of Executive’s death and all other
Deferred Compensation Separation Benefits will be payable in accordance with the
payment schedule applicable to each payment or benefit. Each payment of
severance benefits to Executive under this Agreement that is made by March 15 of
the calendar year following Executive’s termination of employment and is
intended to not constitute a “deferral of compensation” by virtue of the “short
term deferral” rule of Treasury Regulations Section 1.409A-1(b)(4) shall
constitute a “separate payment” for purposes of application of that rule.
(b) Amendments to this Agreement with Respect to Section 409A. The severance
payments and other benefits provided under this Agreement are intended to not
constitute a “deferral of compensation” under Section 409A, to the extent
possible, or, to the extent not so possible, to comply with the requirements of
Sections 409A(a)(2), (3) and (4) of the Code so that none of the severance
payments and benefits to be provided hereunder will be subject to the income
inclusion, additional tax or interest provisions of Section 409A(a)(1), and any
ambiguities herein will be interpreted in accordance with that intent. The
Company and Executive agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
interest or income recognition prior to actual payment to Executive under
Section 409A(a)(1).”

  4.   Paragraph (c) of Section 6 is revised in its entirety to read as follows:

5



--------------------------------------------------------------------------------



 



“(c) Change of Control. “Change of Control” means the occurrence of any of the
following events:
     (i) Any Person becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the total voting power represented
by the Company’s then outstanding voting securities; or
     (ii) The consummation of the sale or change in ownership of a substantial
portion of the Company’s assets (i.e., the total gross fair market value of the
Company’s assets acquired during the twelve (12) month period ending on the date
of the most recent acquisition equals more than fifty percent (50%) of the total
gross fair market value of all of the Company’s assets (without regard to
associated liabilities) immediately before such acquisition or acquisitions)
other than a transfer of assets to a related person as described in Treasury
Regulation Section 1.409A-3(i)(5)(vii)(B); or
     (iii) The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; or
     (iv) A change in the composition of the Board occurring within a twelve
(12) month period, as a result of which fewer than a majority of the directors
are Incumbent Directors. “Incumbent Directors” shall mean directors who either
(A) are directors of the Company as of the date upon which this Agreement was
entered into, or (B) are elected, or nominated for election, to the Board with
the affirmative votes of at least a majority of those directors whose election
or nomination was not in connection with any transaction described in
subsections (i), (ii), or (iii) above, or in connection with an actual or
threatened proxy contest relating to the election of directors to the Company.”

  5.   Paragraph (g) of Section 6 is revised in its entirety to read as follows:

“(g) Termination Date. “Termination Date” shall mean the Executive’s last date
of employment with 3Com Corporation or, if later, the date on which the
Executive incurs a separation from service with 3Com Corporation as defined in
Treasury Regulation Section 1.409A-1(h).”

  6.   Paragraph (h) of Section 6 is revised in its entirety to read as follows:

“(h) Voluntary Termination for Good Reason. “Voluntary Termination for Good
Reason” shall mean the Executive’s voluntary resignation following the initial
existence of one or more of the following conditions arising without the consent
of the Executive:

6



--------------------------------------------------------------------------------



 



     1. a material diminution in the Executive’s base compensation;
     2. a material diminution in the Executive’s authority, duties, or
responsibilities;
     3. a material change in the geographic location at which the Executive must
perform services; or
     4. any other action or inaction that constitutes a material breach by the
Company of the agreement, if any, under which the Executive provides services.
Notwithstanding the forgoing, no such condition described herein shall
constitute a Voluntary Termination for Good Reason unless (i) the Executive has
given written notice to the Company specifying the condition relied upon for
such termination within ninety (90) days of the initial existence of the
condition and the Company has been given thirty (30) days to remedy the
condition and has not done so within such thirty (30) days and (ii) the
Executive’s Termination Date occurs within six (6) months of the initial
existence of one or more of the conditions specified.”

  7.   Paragraph (b) of Section 8 is revised in its entirety to read as follows:

“(b) Notice of Termination. Not less than thirty days prior to a termination for
Cause, the Company must provide to the Executive notice of termination,
indicating the specific termination provision in this Agreement relied upon.
Said notice shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination under the provision so indicated, and
shall specify the final date of employment.”
* * *
(signature page follows)

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this First Amendment
to the Agreement, in the case of the Company by a duly authorized Employee, as
of the day and year written below.
         COMPANY:
         3COM CORPORATION

                 
By:
      Date:        
 
               
 
               
 
  EMPLOYEE:            
 
               
 
      Date:        
 
               

8